     Case 3:20-cv-05980-LC-HTC Document 1161 Filed 05/21/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

IN RE SKANSKA USA CIVIL
SOUTHEAST INC., AND
SKANSKA USA, INC., AS OWNERS
OF THE BARGE KS 5531,
PRAYING FOR EXONERATION
FROM LIMITATION OF LIABILITY

                                              Case No. 3:20-cv-5980-LC-HTC

________________________________/

                                         ORDER

      Pursuant to the Court’s Discovery Order, at ECF Doc. 1159, a status

conference will be held before the undersigned on Wednesday, May 26, 2021, at

10:00 A.M. CT. In advance of the status conference, the parties are to provide to

the undersigned chambers, via email at flnd_cannon@flnd.uscourts.gov, a copy of

all served discovery requests as well as any written responses that have been served.

If no written responses have been served, then the responding party shall identify for

the Court which requests warrant objection.

      As set forth in the Court’s Order, all counsel and client representatives

necessary to resolve and address the outstanding discovery must attend the

conference and must do so in person. No telephonic or remote appearances will be

permitted for this initial conference.
     Case 3:20-cv-05980-LC-HTC Document 1161 Filed 05/21/21 Page 2 of 2

                                                                          Page 2 of 2

      Accordingly, it is ORDERED,

      1.     A status conference on discovery will be held before the undersigned

on May 26, 2021, at 10:00 A.M. CT, in Courtroom 3N, United States District

Court, One North Palafox, Pensacola, FL.

      2.     By 12:00 P.M. CT on May 25, 2021, the Petitioners shall provide the

undersigned with a copy of all outstanding discovery requests issued to Petitioners.

Petitioners shall also provide to the undersigned a copy of any written responses

served by Petitioners, and if none have been served, then Petitioners shall identify

those requests that Petitioners believe warrant objection.

      3.     By the same time, Claimants shall also provide the undersigned with a

copy of all outstanding discovery requests issued to Claimants, as well as any written

responses that have been served, and if none have been served, then Claimants shall

identify those requests that Claimants believe warrant objection.

      4.     The requested information shall be delivered via email to

flnd_cannon@flnd.uscourts.gov.

      DONE AND ORDERED this 21st day of May 2021.

                                 /s/ Hope Thai Cannon
                                 HOPE THAI CANNON
                                 UNITED STATES MAGISTRATE JUDGE




Case No. 3:20-cv-5980-LC-HTC
